EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of Prime Time Travel, Inc. (the "Company") on Form 10-K, for the fiscal year ended December 31, 2011,as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Andrew M. Listerman, Chief Executive Officer and President of Prime Time Travel, Inc., certify, pursuant to 18 U.S.C. ss.1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 15, 2012 By: /s/Andrew M. Listerman Andrew M. Listerman Chief Executive Officer and President (Principal Executive Officer and Principal Financial Officer)
